AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama
                                                                         )
              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                                                         )
                                   v.
                                                                         )
               JEFFERY CHARLES JUSTICE                                   )       Case Number: 1:18cr250-01-ALB
                                                                         )
                                                                         )       USM Number: 17570-002
                                                                         )
                                                                         )        William Calvin White, ll

THE DEFENDANT:
                                                                         )       Defendant's Attorney



IZipleaded guilty to count(s)         1 of the Indictment on November 19, 2018

0 pleaded nolo contendere to count(s)
  which was accepted by the court.
❑ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                       Offense Ended               Count

 18 USC §641 and §2                 Theft of Government Property                                            11/6/2017




       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0The defendant has been found not guilty on count(s)

E Count(s)                                             ❑ is      E are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         7/9/2019
                                                                        Date of imposition ofJudgment



                                                                         /s/ Andrew L. Brasher
                                                                        Signature ofJudge




                                                                         Andrew L. Brasher, U.S. District Judge
                                                                        Name and Title ofJudge



                                                                         7/15/2019
                                                                        Date
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4—Probation
                                                                                                    Judgment—Page    2    of         5
DEFENDANT: JEFFERY CHARLES JUSTICE
CASE NUMBER: 1:18cr250-01-ALB
                                                           PROBATION

You are hereby sentenced to probation for a term of:


  2 years.




                                                    MANDATORY CONDITIONS
1.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
           ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
                substance abuse. (check fapplicable)
4. 0 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5•   ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, el seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense.(check fapplicable)
6.  ❑ You must participate in an approved program for domestic violence. (check fapplicable)
7.   ❑ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.(check fapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4B — Probation
                                                                                            Judgment—Page   3   of   5
DEFENDANT: JEFFERY CHARLES JUSTICE
CASE NUMBER: 1:18cr250-01-ALB

                                              ADDITIONAL PROBATION TERMS
1. The Defendant shall provide the probation officer any requested financial information.

2. The Defendant shall not obtain new credit without approval of the Court unless in compliance with the payment
   schedule.

3. The Defendant shall participate in a mental health treatment program approved by the United States Probation Office
   as directed and contribute to the cost based on ability to pay and availability of third-party payments.
AO 245B (Rev, 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page             of        5
DEFENDANT: JEFFERY CHARLES JUSTICE
CASE NUMBER: 1:18cr250-01-ALB
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVTA Assessment*                   Fine                       Restitution
TOTALS             $ 100.00                    $                                    $ 3,200.00                 $ 9,737.00



El The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case(A0245C) will be entered
   after such determination.

0 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                         Total Loss**               Restitution Ordered           Priority or Percentage
  Farm Service Agency-Commodity Credit                                                                        69,737.00

  Corporation, USDA/FSA Collection

  Operations and Systems Group, Stop 8212

  Post Office Box 4192015

  Kansas City, MO 64141-6205




TOTALS                                                           0.00           $                   9,737.00


❑     Restitution amount ordered pursuant to plea agreement $

❑     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

❑     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      0 the interest requirement is waived for the              0 fine           restitution.

      ❑ the interest requirement for the           111   fine     ❑     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 — Schedu]e of Payments

                                                                                                          Judgment — Page     5      of          5
DEFENDANT: JEFFERY CHARLES JUSTICE
CASE NUMBER: 1:18cr250-01-ALB


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A          Lump sum payment of$         3,300.00             due immediately, balance due

           El    not later than                                  , or
                 in accordance with El C,         ❑ D,       ❑    E, or     121 F below; or

B     0 Payment to begin immediately(may be combined with                 0C,        0 D, or      0 F below); or

C     0 Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                     (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

D     0 Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                      (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or

E     n    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     VI   Special instructions regarding the payment of criminal monetary penalties:

            All criminal monetary payments shall be paid to the Clerk, United States District Court, One Church Street,
            Montgomery, Alabama 36104. Any balance of the fine remaining at the start of probation shall be paid at the rate
            not less than $200.00 per month. Any balance of restitution remaining at the start of probation shall be paid at the
            rate not less than $500.00 per month.

Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment,payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



1=1   Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




O     The defendant shall pay the cost of prosecution.

O     The defendant shall pay the following court cost(s):

0     The defendant shall forfeit the defendant's interest in the following property to the United States:
       $9,737.00 Forfeiture Money Judgment.


Payments shall be applied in the following order:(1) assessment,(2) restitution principal,(3) restitution interest,(4) fine principal,(5)fine
interest,(6) community restitution,(7)JVTA assessment,(8) penalties, and (9) costs, including cost of prosecution and court costs.
